Title: To James Madison from Anthony Merry, 13 May 1806
From: Merry, Anthony
To: Madison, James


                    
                        Sir,
                        Washington May 13th. 1806
                    
                    I have the Honor to acquaint You that His Majesty has been graciously pleased to grant me a Leave of Absence to return to England, and that I have just received His Royal Orders to notify to the Government of the United States that His Majesty has at the same Time been pleased to nominate the Right Honorable the Earl of Selkirk as His Envoy Extraordinary and Minister Plenipotentiary to the United States, which Appointment it is not doubted will, from the Character and Talents of that Nobleman, be perfectly agreeable to Them. I have the Honor to be with great Consideration and Respect, Sir, your most obedient Humble Servant
                    
                        Ant. Merry
                    
                